Citation Nr: 1741138	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-31 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Franklin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to January 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.  VA jurisdiction is transferred to RO in Detroit, Michigan.

The Veteran testified at a Board hearing in November 2016, before the undersigned Veterans' Law Judge (VLJ).  A transcript of the hearing is not associated with the record because the testimony was deemed inaudible.  In a letter dated October 2016, the record indicates that the Veteran waived his right to another Board hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran filed a claim seeking a compensable rating for bilateral hearing loss in August 2010.

The evidence of record indicates that the Veteran was afforded a VA audiological examination in January 2011, and May 2017.  A audiological 2013 VA examination referenced by the Veteran in his testimony, is not associated with the file.  In addition, Ann Arbor VAMC treatment records referenced by the Veteran are not associated with the file.  

Furthermore, the Board notes that an evaluation of hearing impairment for rating purposes must include a controlled speech discrimination Maryland CNC test and a puretone audiometry test.  See 38 C.F.R. § 4.85.  Here, the May 2017 VAMC audiological results submitted by the Veteran reveals that the medical professional did not conduct a speech recognition Maryland CNC word test with the Veteran or provide rationale for utilizing the CID W-22 speech discrimination test instead of the required Maryland CNC test.

The C&P test protocol is regulated by 38 CFR 4.85 - Evaluation of hearing impairment. It states: an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without the use of hearing aids.  Maryland CNC is not listed as an example, but is in parentheses to indicate the actual test that is mandated by federal regulations to be completed during a compensation and pension exam.  Speech recognition (also referred to as discrimination) tests involve the presentation of approved monosyllabic words.  Speech recognition must be obtained with a VA-approved recording of the Maryland CNC Test media such as Speech Recognition and Identification Materials, Disc 2.0 or Departments of Defense and Veterans Affairs Audiology Materials, Disc 1.0.  The purpose of speech recognition testing is to obtain a patient's best performance under optimum, controlled, and reproducible conditions.  Therefore, live voice presentation of speech stimuli is not allowed.  The speech recognition score is not intended to simulate real-world performance.  

Normal speech recognition performance is 94% or better for a full (50 word) list.  If speech recognition is worse than 94% after presentation of a full list (50 words), then a modified performance-intensity function must be obtained to determine best performance.  (Handbook of Standard Procedures and Best Practices for Audiology Compensation and Pension Examinations. Ed. Kyle C. Dennis. Comp. Lucile B. Beck, David W. Chandler, and Judy Schafer. N.p.: Employee Education System, 2004. 1-92. Print.)  It should also be noted that with the word lists there is a certain statistical "jitter" or variation in scores (Thornton and Raffin, 1978).  A 92% score has a 95% confidence interval of 72-100% for 25-word lists, 78-98% for 50-word lists, and 83-98% for 100-word lists.  Therefore, different word recognition scores may statistically be the "same".  

A summary of the peer-review journal article titled "A comparative Evaluation of the Maryland NU 6 Auditory Test" indicates: This study was conducted to determine the performance-intensity functions of the Maryland NU 6 Auditory Test (female voice) with normal-hearing and hearing-impaired persons, to examine equivalency of the four lists, and to compare performance scores on this test with those obtained on the CID W-22 Test and the Maryland CNC Test.  Three lists were judged to be equivalent, and there was good test-retest reliability.  The test made distinctions among individuals with varying degrees of high-frequency hearing loss.  Word recognition scores for the Maryland NU 6 and Maryland CNC Tests were remarkably similar, but differed significantly form those obtained on the W-22 Test.  (Causey, G. Donald, Claire L. Hermanson, Linda J. Hood, and Lloyd S. Bowling. "A Comparative Evaluation of the Maryland NU 6 Auditory Test." J Speech Hear Disord Journal of Speech and Hearing Disorders 48.1 (1983): 62. Web.). 

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Thus, the Veteran's last audiological VA examination in the record that includes a speech discrimination test (Maryland CNC) and a puretone audiometry test is dated January 2011.  As such, the Board believes a new examination should be provided to investigate the current severity of the Veteran's bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records, to include 2013 Ann Arbor VAMC audiological examination and treatment records.

2.  Then, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected bilateral hearing loss.  The Maryland CNC word list should be used for speech discrimination testing.
 
3.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




